department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n employer_identification_number fax number contact person contact number identification_number number release date uil date legend m n dear ------------ we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below the information submitted shows that you were incorporated on date under the laws of m your articles of incorporation state that you are organized exclusively for public safety research public benefits and training purposes with the meaning of sec_501 of the code the general nature of the purposes powers and activities of the corporation shall include but not be limited to the following a to further the education training research developmental and public service objectives of the state of m b to conduct interdisciplinary research_and_development activities for government agencies public and private_foundation and or other entities or persons both corporate and individual c to disseminate and exchange public safety scientific knowledge and information through technical reports journal publications symposia workshops short courses and scientific meetings d to solicit receive and utilize funding from federal state and local_government sources as well as from private sources in support of public education research_and_development objectives n originally filed its application_for exempt status under sec_501 of the code on date on date n formally filed form_1024 for recognition of exemption under sec_501 of the code instead of sec_501 there is no indication that n has amended its above articles of incorporation or its bylaws as filed with its sec_501 application n’s bylaws state that n has four founding members a venture capital group a bank the university of m and the m business council an executive branch state_agency the bylaws also provide that n’s board_of directors with the majority consent of the members of n may admit additional members of n on such terms and subject_to such requirements as may be established from time to time by the board_of directors the founding members of n may not be removed involuntarily form_1023 states that n has no members form_1024 states n a on the question regarding qualifications for membership on form_1024 as amended by letter dated date n states the most important function of n is the promotion of entrepreneurship within the state of m and the region as a public service to improve business conditions for entrepreneurs within the state more than per cent of n ’s activity centers o n organizing four meetings per year that are held at various locations around m and that are open to any member of the public who shares the common business_interest in entrepreneurship and pays the registration fee typically the meetings involve four activities your members may network may provide investments and or may obtain funding for their businesses at these meetings your advertisement of these meetings state whether you are looking to make connections to make an investment or to get your business funded n is here to help you you have described a typical evening meeting as follows pm cocktails and networking pm dinner and networking arrive early to network with the startup business leaders in the state while enjoying dinner exchange business cards and backgrounds with other people at your table pm 5-minute presentations by entrepreneurs seeking capital pm main program listen to up to four companies that have survived rigorous screening of their business plans and oral presentations learn from seasoned entrepreneurs venture capitalists and other experts on one facet of how to start finance grow and exit a company you have described your membership fees from your website as follows membership dues dollar_figure annual fee meeting fee structure dollar_figure for members and students dollar_figure for nonmembers workshop fees dollar_figure for members dollar_figure for nonmembers a membership form on your website states members of n share the benefits of increased awareness of m ’s business resources networking opportunities cost-breaks on events and workshops newsletter membership directory member-only events the membership form asks only for name company address city state zip phone fax e-mail and website and asks for a description of the person or the company applying as either entrepreneur service professional government agency or educational_institution in a letter dated date n states that its all volunteer organization is attempting to increase entrepreneurship and economic activity in m by organizing regular meetings at which investors entrepreneurs economic development professionals and private service providers can learn the intricacies of how to start and grow successful businesses sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for a profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_56_65 1956_1_cb_199 holds that a local organization whose principal activity consists of furnishing particular information and specialized individual services to its individual members engaged in a particular industry through publications and other means to effect economies in the operation of their individual businesses is performing particular services for individual persons such organization therefore is not entitled to exemption under sec_501 of the code as a business league even though it performs functions which are of benefit to the particular indus try and the public generally the activities of the organization consisted of the maintenance of plan rooms for the convenience of members where plans and specifications for local construction projects together with the names of general contractors bidding of specific projects are filed revrul_59_391 1959_2_cb_151 holds that an organization whose membership consists of individuals firms associations and corporations each of whom represents a different trade business occupation or profession and created for the purpose of exchanging information on business prospects does not qualify for exemption under sec_501 of the code part of the rationale for the ruling is that the members have no common business_interest other than a mutual desire to increase their individual sales revrul_67_295 1967_2_cb_197 holds that an organization of businessmen holding luncheon meetings may qualify for exemption under sec_501 of the code the key to the determination is that the luncheon meetings are devoted to discussions reviews and considerations of the various problems in a particular industry revrul_67_296 1967_2_cb_211 holds that an organization that qualifies for exemption under sec_501 of the code may conduct classes to improve the educational standards of the profession this activity improves the business condition in one or more lines of business as a whole revrul_68_264 1968_1_cb_264 defines a particular service for the purposes of sec_501 of the code as an activity that serves as a convenience or economy to the members of the organization in the operation of their own businesses the revenue_ruling also states that activities that constitute the performance of particular services for individual persons may preclude exemption under sec_501 revrul_70_641 1970_2_cb_119 involves an organization comprised of individuals from various professions in the field of public health the organization’s activities which consist of lectures seminars and discussions seeks to provide an interdisciplinary forum for exchanging knowledge and information the revenue_ruling concludes that the organization’s activities promote the members’ common business interests by increasing the effectiveness of the interaction among the various professions and solving common business problems the fact that the members represent various professions does not prevent the organization from qualifying for exemption under sec_501 of the code because they share a common business_interest in the field of public health revrul_73_411 1973_2_cb_180 in discussing the exempt status of a shopping center merchants’ association under sec_501 of the code describes in detail the history of sec_501 and the types of organizations described therein in the case of a chamber of commerce or similar organization the common business_interest required by sec_1_501_c_6_-1 of the regulations is usually the general economic welfare of a community and it has been accepted that an organization seeking exemption under sec_501 as a chamber of commerce must be one whose efforts are directed at promoting the common economic interests of all the commercial enterprises in a given trade community trade associations or business_leagues under sec_501 are similar to chambers_of_commerce except that they serve only the common business interests of the members of a single line_of_business or of the members of closely related lines of business within a single industry the revenue_ruling also stresses that membership in sec_501 organizations is voluntary and open generally to all businesses and professional persons in the community revrul_76_207 1976_1_cb_158 describes an organization that is trying to attract national conventions to a particular city the revenue_ruling concludes that the organization is accomplishing its purpose in a manner that is similar to the development of an industrial park accordingly the organization qualifies for exemption from federal_income_tax under sec_501 of the code in 148_f2d_920 2nd cir the court held that an association of dog owners most of whom were not in the business of raising and selling dogs did not further a common business_interest and thus was not exempt under sec_501 of the code the term business is construed broadly for purposes of sec_501 of the code and includes almost any enterprise or activity conducted for remuneration thus the term is broad enough to encompass professionals as explained in revrul_70_641 supra as well as mercantile and trading businesses it may also include the activities of organizations such as consumer cooperatives which engage in business on a cooperative basis where there is no business involved however as explained in american kennel club v hoey supra exemption under sec_501 is precluded the information you have submitted fails to establish that the individuals whom you identify as your members are in a common line_of_business for purposes of sec_501 of the code which requires more than a finding that the individuals are engaged in a business unlike the organizations describe in rev ruls and both supra your membership does not represent a specific industry nor various professions within a common business field your membership is not comprised of either an entire industry or all components of an industry within any particular trade community but rather is composed primarily of investors business owners and individuals who wish to own a business your operation is similar to that of the organization described in revrul_59_391 supra in that the purpose of your members attending your meetings is to increase their individual business opportunities we recognized that there are distinctions between your operations and those of the organization described in revrul_59_391 in that your membership is not necessarily restricted to different trade business occupations or professions however the basic holding in that revenue_ruling is that the participants have no common business_interest other than a mutual desire to increase sales and that this is not sufficient to establish a common line_of_business for the purposes of sec_501 of the code your membership similarly is not made up of persons with a common business_interest with the meaning of sec_501 but rather consists of persons desiring to increase their own personal wealth accordingly we conclude that the holding in revrul_59_391 applies to you and thus you do not qualify for exemption under sec_501 in addition although you indicate that your programs are open to all interested parties you lack the essential characteristic of a chamber of commerce in that your efforts are directed at individuals owning their own businesses investors and individuals that are interested in starting their own business rather than directing your efforts in promoting the common economic interests of all the commercial enterprises in your community see the general discussion in revrul_73_411 supra regarding the history of organizations described in sec_501 of the code your activities are more analogous to the organization described in revrul_56_65 supra where particular information and specialized individual services to individual members precluded exemption under sec_501 you have cited revrul_67_296 supra and revrul_76_207 supra in support of your arguments that you qualify for exempt status under sec_501 of the code revrul_67_296 refers to an organization raising educational standards within its profession you are distinguishable from this revenue_ruling in that you are primarily providing a forum for businesses and individuals who wish to start a business to obtain funding revrul_76_207 concerns an organization that is attracting business to a particular area you are distinguishable from this revenue_ruling in that you are providing individual benefits to established businesses and to individuals who wish to start a business accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if it is convenient you may fax your reply using the fax number shown in internal_revenue_service se t eo ra t constitution ave n w pe- washington d c the heading of this letter if you fax your reply please contact the person identified in the heading of this letter by telephone to confirm that your fax was received if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice lois g lerner director exempt_organizations rulings agreements sincerely
